Citation Nr: 0523537	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In July 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  At the 
time of the hearing the American Legion represented him.  At 
that time, the power of attorney of record was North Carolina 
Division of Veterans Appeals and the transcript of the 
hearing notes that an amended power of attorney form was to 
be filed that day.  No such form has been associated with the 
veteran's claims file.  Moreover, in August 2005, North 
Carolina Division of Veterans Affairs submitted additional 
evidence with a waiver to the Board on the veteran's behalf.  
Since North Carolina Division of Veterans Affairs continues 
to hold the veteran's current power of attorney and has 
submitted evidence on his behalf since the time of the 
hearing, the Board finds North Carolina Division of Veterans 
Affairs to be the veteran's current accredited 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his July 2005 video conference hearing before the 
undersigned, the veteran testified that he had underwent a VA 
Agent Orange Registry examination the previous day.  As this 
examination report may be pertinent to his claim and is 
within the control of VA, it should be obtained and 
associated with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his prostate cancer.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VA Medical Center in Asheville, North 
Carolina, to specifically include an 
Agent Orange Registry examination 
conducted in July 2005, should be 
obtained.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim.  If 
the issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  The 
RO must ensure that the veteran has been 
properly notified what evidence is 
necessary to substantiate the claim, what 
portion of that evidence must be secured 
by the veteran, and what portion will be 
secured by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




